Citation Nr: 0736487	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left hand carpal 
tunnel syndrome.

2.  Entitlement to service connection for right hand carpal 
tunnel syndrome.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for temporomandibular 
joint disorder.

5.  Entitlement to an effective date earlier than August 30, 
2002, for the grant of a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's currently diagnosed left hand carpal tunnel 
syndrome is related to military service.

2.  The medical evidence of record does not show that the 
veteran's currently diagnosed right hand carpal tunnel 
syndrome is related to military service.

3.  The medical evidence of record does not show that the 
veteran's currently diagnosed right hip disorder is related 
to military service.

4.  The medical evidence of record does not show that the 
veteran's currently diagnosed temporomandibular joint 
disorder is related to military service.

5.  A claim of entitlement to a nonservice-connected pension 
was not received by VA prior to August 30, 2002.


CONCLUSIONS OF LAW

1.  Left hand carpal tunnel syndrome was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Right hand carpal tunnel syndrome was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A right hip disorder not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  A temporomandibular joint disorder was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  The criteria for an effective date earlier than August 
30, 2002, for the grant of a nonservice-connected pension 
have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in February 2003 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in March 2004, after which the claims 
were readjudicated, and March 2006.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's VA medical treatment records and 
indicated private medical records have been obtained.


The veteran's service medical records have not been obtained 
and RO development has concluded that any further attempts to 
locate them would be futile.  VA has a heightened duty to 
assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  A September 2003 letter notified the veteran of 
the identity of the records that could not be obtained, the 
efforts VA made to obtain them, and the actions VA would take 
regarding his claims.  Accordingly, the heightened duty to 
assist has been met.

VA examinations were provided to the veteran in connection 
with his claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Carpal Tunnel Syndrome

A July 1994 private emergency record stated that the veteran 
complained of a sprained right wrist while working.  After 
physical examination, the assessment was right wrist ganglion 
cyst.

An August 2001 VA outpatient medical report stated that the 
veteran complained of severe pain in both hands.  He stated 
that he was diagnosed with carpal tunnel syndrome in 1996 but 
had not received treatment.  After physical examination, the 
diagnosis was wrist pain and paresthesias of the bilateral 
hands.

In a September 2001 VA outpatient medical report, the veteran 
complained of left wrist pain "and he said he has been 
typing after he got out of the service and he thinks he has 
carpal tunnel syndrome."  The veteran stated that he was 
seen by a private physician in Kansas who told him he might 
have carpal tunnel syndrome, but no testing was done at that 
time.  The veteran also complained of right wrist pain.  The 
report stated that the veteran had previously had surgery on 
his right hand "when a hoe handle went through his hands."  
The veteran reported that he was employed as a carpenter 
after separation from military service.  After physical 
examination, the diagnosis was pain in both wrists.

In an October 2001 VA outpatient medical report, the veteran 
stated that he began getting wrist pain while in the Navy 27 
years before and it had been getting gradually worse since 
then.  He complained of constant pain for the previous 2 
years that prevented him from working.  After physical 
examination the assessment was that the veteran's 
"complaints were difficult to assess due to pain with most 
hand/finger movements, but he showed some sign[s] and 
symptoms of [bilateral] carpal tunnel syndrome and [left] 
long thumb extensor tendonitis.  Long standing symptoms also 
suggest some arthritis."

In a November 2001 VA outpatient medical report, the veteran 
complained of bilateral wrist pain.

In a January 2002 VA outpatient neurology report, the veteran 
complained of pain, tingling, and numbness in both hands, but 
more on the left, for "about 10 to 12 years duration."  The 
veteran "claims having an injury to both the wrists while 
working for [a] railroad company.  He says that he used to 
work with machines and claims having injury to the wrists on 
several occasions."  After physical and radiological 
examination, the impression was pain, tingling, and numbness 
of both hands, more on the left side, with suspected carpal 
tunnel syndrome.

A March 2002 VA outpatient medical report stated that a nerve 
conduction study of the veteran's hands and arms showed 
electrophysiological evidence of very mild, sensory-only left 
carpal tunnel syndrome.  The report stated that cervical 
radiculopathy could not be excluded as a cause of the 
symptoms.  A second March 2002 VA outpatient medical report 
gave a diagnosis of mild bilateral carpal tunnel syndrome, 
more on the left side, with no neurological deficit.

In an October 2002 statement, the veteran reported that his 
carpal tunnel syndrome could have been caused "by typing too 
much."

In a March 2003 VA medical examination report, the veteran 
complained of bilateral carpal tunnel syndrome which was 
constant in the left hand.  He stated that the pain began 
during military service and had increased in severity since 
that time.  After physical examination, the diagnosis was 
wrist pain which was as likely as not related to mild carpal 
tunnel syndrome.  The examiner stated that the veteran had 
previously worked as a self-employed carpenter on roofing and 
house repairs.  Prior to that time he was a railroad 
contractor operating a bolus cleaner and tamper.  The veteran 
also reported being a truck driver and a carpenter for 
several years.  The examiner stated that "as likely as not 
this is what has caused his wrist pain.  He is left handed 
and would have used the hammer and tools in his left hand."

While the veteran has a current diagnosis of bilateral carpal 
tunnel syndrome, there is no evidence of record that it was 
diagnosed prior to 1996, over 21 years after separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  While the 
medical evidence of record includes several statements that 
the veteran has experienced wrist pain since military 
service, these statements were based on the veteran's 
reported history.  The United States Court of Appeals for 
Veterans Claims has held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Furthermore, in the January 2002 VA 
outpatient neurology report, the veteran stated that his 
symptoms had existed for the previous 10 to 12 years, a 
statement that places the origin approximately 15 to 17 years 
after separation from military service.

The veteran's statements are competent evidence to establish 
he had a wrist pain in service.  However, the veteran's 
statements alone are not sufficient to prove that his 
currently diagnosed bilateral carpal tunnel syndrome is 
related to military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the veteran is not competent to make a 
determination that his currently diagnosed bilateral carpal 
tunnel syndrome is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no competent 
medical evidence of record that relates the veteran's 
currently diagnosed bilateral carpal tunnel syndrome to 
military service.  The only medical evidence of record that 
provides an etiological opinion regarding the veteran's 
bilateral carpal tunnel syndrome is the March 2003 VA medical 
examination report which stated that the veteran's bilateral 
carpal tunnel syndrome was caused by his post-service 
occupational activities.  As such, service connection for 
left and right hand carpal tunnel syndrome is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed left and right hand carpal tunnel syndrome to 
military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hip

In an August 2001 VA outpatient medical report, the veteran 
complained of a leg injury.  He reported "falling through a 
floor last year and injuring his [right] thigh."

In a July 2002 VA outpatient medical report, the veteran 
complained of right hip pain "off an on" for the previous 2 
years.  After physical examination, the assessment was right 
hip pain.

In an October 2002 statement, the veteran stated that his 
right hip disorder was due to "standing too many watches, 
illegal watches."

In a March 2003 VA medical examination report, the veteran 
complained of right lateral hip pain.  He stated that he 
injured his right hip during military training.  The veteran 
stated that he did not seek medical attention, could not 
recall what caused the injury, and only remembered hurting 
his hip.  He further stated that "he laid around [the] 
barracks for a while and then he went home for approximately 
30 days and then when he returned the hip pain had 
resolved."  After physical and radiological examination, the 
diagnosis was hip arthralgia, secondary to scoliosis of the 
acetabulum.

The medical evidence of record does not show that the 
veteran's current right hip disorder is related to military 
service.  While the veteran has a current diagnosis of a 
right hip disorder, there is no medical evidence of record 
that it was diagnosed prior to 2001, over 26 years after 
separation from military service.  See Mense, 1 Vet. App. at 
356.  There is also no medical evidence of record that 
relates the veteran's currently diagnosed right hip disorder 
to military service.  While the March 2003 VA medical 
examination report includes a statement that the veteran 
first experienced right hip pain during military service, 
this statement was based on the veteran's reported history.  
See LeShore 8 Vet. App. at 409.  Furthermore, the veteran had 
previously stated on 2 occasions that his right hip pain 
began in 2000 after an accident.  

In addition, the Board notes that the veteran stated that he 
did not seek medical attention for his right hip injury 
during military service.  Accordingly, even if the veteran's 
service medical records were available, they would not 
provide evidence that the veteran's right hip disorder was 
incurred in military service.  Finally, even if the veteran's 
service medical records showed right hip complaints during 
military service, the veteran stated that these symptoms had 
resolved.  Therefore, continuity of symptomatology could not 
be demonstrated, even if it was shown that the veteran had 
right hip complaints during military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed right hip disorder is related to 
military service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  Accordingly, there is no medical evidence 
of record that relates the veteran's currently diagnosed 
right hip disorder to military service.  As such, service 
connection for a right hip disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed right hip disorder to military service, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.

Temporomandibular Joint Disorder

In an August 1989 private emergency room report, the veteran 
complained of dust in his left eye as the result of an 
incident at work 2 days before.  After physical examination, 
the diagnosis was bilateral chemical conjunctivitis.

A second August 1989 private emergency room report stated 
that the veteran was being treated in the emergency room for 
cement in his left eye and that he complained of pain on the 
left side of his face just below the temporal area.  The 
veteran stated that it had increased in severity that night.  
He stated that he had headaches for 1 week after an 
"incident" but not at the time of examination.  The veteran 
reported that it hurt when he opened his mouth.  The 
diagnosis was jaw pain of questionable nature.

In a May 1992 private emergency room report the veteran 
complained of headaches, blurred vision, and severe dizziness 
since the previous day.  The report noted that the veteran 
had injured his jaw 3 years before.  The assessment was 
tension headaches.

In a June 1992 private emergency room report the veteran 
complained of frontal headaches, blurred vision, and severe 
dizziness for the previous 6 hours.  The assessment was 
migraine headaches.

A November 1994 private x-ray examination report of the 
veteran's mandible and temporomandibular joint stated that 
the veteran had a clinical history of injury, pain, and 
swelling of the temporomandibular joints.  After examination, 
the impression was normal examination of the mandible and 
temporomandibular joints.

In an August 2001 VA outpatient medical report, the veteran 
stated that he had a left jaw injury in "1998" due to a 
"cement explosion."  The veteran reported that he was 
diagnosed with temporomandibular joint disorder.

In an April 2002 VA outpatient medical report, the veteran 
complained of pain in the left temporomandibular joint area 
with headaches for the previous 9 years.  After physical 
examination, the impression was temporomandibular joint pain 
with headaches.

In a July 2002 VA outpatient medical report, the veteran 
complained of daily headaches since 1989.  The veteran stated 
that he "was in an explosion in 1989[.]  [S]tates was 
rendered unconscious[.]  [H]as been told this affected nerves 
in jaws and has [headaches] associated with 
[temporomandibular joint disorder.]  [S]tates pain starts in 
jaws and moves across forehead."  After physical 
examination, the assessment was headaches which were 
questionably vascular, trigeminal neuralgia, or mental.

In an August 2002 private emergency room record, the veteran 
complained of headaches and dizziness.  The veteran stated 
that he had headaches for the previous 12 years when he "was 
in an explosion."  After physical examination, the diagnosis 
was headaches and dizziness.

In an October 2002 statement, the veteran stated that his 
temporomandibular joint disorder was due to "an ill[e]gal 
tooth extra[c]tion."

In a January 2003 VA outpatient medical report, the veteran 
complained of persistent headaches "since an explosion 10 
years ago."  After physical examination, the assessment was 
that the headaches might be migraines.

In a March 2003 VA medical examination report, the veteran 
stated that he had surgery for impacted teeth in November 
1974.

He did have the teeth removed and shortly 
after that he developed 
[temporomandibular joint disorder], but 
this was after he was out of the service.  
He also states that he had ringing in the 
[temporomandibular joint] area.  He saw a 
specialist . . . who made special wooden 
splints.  He states that this was to 
decrease the pain and stop the ringing.  
He also saw VA who gave him a mouth 
brace.  He had to take pain medication 
because of the [temporomandibular joint 
disorder].  He developed frequent 
headaches secondary to the 
[temporomandibular joint disorder].  He 
states that these were persistent 
front-type headaches that would come and 
go frequently.

After physical examination, the diagnosis was 
temporomandibular joint pain and frequent headaches which 
were more than likely migraines.

In a March 2003 VA dental examination report, the veteran 
complained of temporomandibular joint pain.  After physical 
and x-ray examination, the diagnosis was left and right 
temporomandibular joint pain with slight popping on the left 
condyle.

The medical evidence of record does not show that the 
veteran's current temporomandibular joint disorder is related 
to military service.  While the veteran has a current 
diagnosis of a temporomandibular joint disorder, there is no 
medical evidence of record that it was diagnosed prior to 
1989, approximately 15 years after separation from military 
service.  See Mense, 1 Vet. App. at 356.  While the veteran 
has repeatedly claimed that his temporomandibular joint 
disorder began during military service, this is not 
substantiated by the medical evidence of record.  The medical 
evidence clearly shows that the veteran was injured in an 
"explosion" in August 1989, at which time he experienced 
head and jaw injuries.  After that time, the veteran 
frequently experienced headaches and jaw pain.  The medical 
evidence shows that the veteran stated that his symptoms 
began after the 1989 accident no less than 7 times, 
specifically in August 1989, May 1992, August 2001, April 
2002, July 2002, August 2002, and January 2003.  Accordingly, 
the veteran's statements that his temporomandibular joint 
pain began during military service are contradicted by his 
own repeated statements in the medical evidence.  

Furthermore, there is also no medical evidence of record that 
relates the veteran's currently diagnosed temporomandibular 
joint disorder to military service.  The veteran's statements 
alone are not sufficient to prove that his currently 
diagnosed temporomandibular joint disorder is related to 
military service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  Accordingly, there is no medical evidence 
of record that relates the veteran's currently diagnosed 
temporomandibular joint disorder to military service.  As 
such, service connection for a temporomandibular joint 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed temporomandibular joint disorder to military 
service, the doctrine is not for application.  Gilbert, 1 
Vet. App. 49.

Earlier Effective Date for NonService-Connected Pension

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

On August 30, 2002, the veteran filed a claim for 
compensation and pension.  In October 2003, the RO granted 
entitlement to a nonservice-connected pension and assigned an 
effective date of August 30, 2002, the date of receipt of the 
earliest claim filed by the veteran.

The veteran claims that an earlier effective date is 
warranted because he become permanently and totally disabled 
prior to August 30, 2002.  Specifically, the veteran claims 
that an effective date of August 24, 2001 is warranted, as 
that is the date he first sought treatment at a VA medical 
facility.

As the veteran's claim for compensation and pension was first 
received by VA on August 30, 2002, the proper effective date 
for the grant of nonservice-connected pension is the date of 
receipt of that claim.  A claim is "a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  "Any communication or 
action indicating an intent to apply for one or more benefits 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought."  38 C.F.R. § 
3.155(a) (2007).  Once a formal claim for compensation has 
been allowed, the report of a VA examination will be accepted 
as an informal claim for increased benefits, and the date of 
claim will be the date of the examination.  38 C.F.R. § 38 
C.F.R. § 3.157 (2006).  However, in this case, although the 
veteran claims that an effective date of August 24, 2001 is 
warranted, as that is the date he first sought treatment at a 
VA medical facility, this treatment did not identify any 
benefit sought, nor had a formal claim for compensation been 
allowed.  Accordingly, the first claim received from the 
veteran for entitlement to nonservice-connected pension was 
on August 30, 2002, and therefore an effective date prior to 
the date assigned is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the criteria for an 
effective date earlier than August 30, 2002, for the grant of 
a nonservice-connected pension have not been met, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for left hand carpal tunnel syndrome is 
denied.

Service connection for right hand carpal tunnel syndrome is 
denied.

Service connection for a right hip disorder is denied.

Service connection for temporomandibular joint disorder is 
denied.

An effective date earlier than August 30, 2002, for the grant 
of a nonservice-connected pension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


